DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  amended claim 1 presents “portion of the first shielding element” and “portion of the second shielding element”, however neither of the recited portions are preceded by an article. Grammatically, the absence of an article (i.e. a, an, the) defines the noun that follows as designating the thing in general. In claim 1 that would imply applicant is claiming two separate instances of all elements that could be called “portions” in general which conflicts with the remainder of the claim which presents “of the first shielding element” and “of the second shielding element”. For purposes of examination the recited “portions” are read as “a portion of the first shielding element” and “a portion of the second shielding element”, however appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HSU (US 2020/0352044).

Regarding claim 1 HSU discloses:
A foldable electronic device, comprising: 
a first body (e.g. 12 FIG.1); 
a hinge module (e.g. 5 FIG.3), pivotally connected to the first body; 
a second body (e.g. 14 FIG.1), pivotally connected to the hinge module; 
a first shielding element (e.g. 3a FIG.2), slidably disposed on the first body, portion of the first shielding element is exposed outside the first body (shown e.g. FIG.8); 
a second shielding element (e.g. 3b FIG.2), slidably disposed on the second body, portion of the second shielding element is exposed outside the second body (shown e.g. FIG.8); and 
a linkage mechanism (e.g. 33a, 33b FIG.3), disposed on the first body, the first shielding element, the second body and the second shielding element; wherein 
the linkage mechanism is changeable between a first state and a second state to drive the first shielding element and the second shielding element to slide (described paragraph [0032]), wherein the first shielding element and the second shielding element expose a first area when the linkage mechanism is in the first state (shown e.g. FIG.5), wherein the first shielding element and the second shielding element expose a second area when the linkage mechanism is in the second state (shown e.g. FIG.4), wherein the first area is larger than the second area (e.g. larger section of 14 exposed FIG.4 than FIG.5 due to overlapping of 3a/3b in FIG.4).

Regarding claim 2 HSU discloses:
the second body is folded relative to the first body when the linkage mechanism is in the first state (closed shown e.g. FIG.5), wherein the second body is unfolded to a first angle relative to the first body when the linkage mechanism is in the second state (open/180 degrees shown e.g. FIG.4).

Regarding claim 3 HSU discloses:
the linkage mechanism further comprises a third state (e.g. in-between FIG.4 and FIG.5), wherein the second body is unfolded to a second angle relative to the first body when the linkage mechanism is in the third state, wherein the first angle is greater than the second angle (e.g. 180 greater than angles between 0 and 180).

Regarding claim 4 HSU discloses:
the first angle comprises 180 degrees (e.g. open FIG.4) and the second angle comprises 65 degrees (e.g. 65 degrees located between 0 (FIG.5) and 180 (FIG.4)).

Regarding claim 5 HSU discloses:
a cover (shown in dotted lines FIG.5), disposed on the linkage mechanism (shown over 3a/3b FIG.5).

Regarding claim 6 HSU discloses:
the linkage mechanism comprises: 
a first active element (e.g. 11/13, 33a/33b FIG.4), fixed to the first shielding element; 
a first rotating element (e.g. 34a/34b FIG.4), rotatably disposed on the first body, and coupled to the first active element; 
a first linkage element (e.g. 32a/32b FIG.5), movably disposed on the first rotating element, and slidably disposed on the first active element (shown FIG.4, FIG.5); 
a first link rod (e.g. 23, 24 FIG.4), rotatably disposed on the first linkage element; and 
a fixing base (e.g. 4 FIG.3), fixed on the cover (indicated via dotted lines FIG.2), the first link rod being rotatably disposed on the fixing base (indicated via dotted lines FIG.3).

Regarding claim 7 HSU discloses:
the active element comprises a first teeth portion (e.g. 332, FIG.4) and the first rotating element comprises a second teeth portion (e.g. 344 FIG.4) coupled to the first teeth portion (shown e.g. FIG.4).

Regarding claim 8 HSU discloses:
the first active element comprises a first groove (e.g. between 31a/b and 33a/b FIG.4), the first rotating element comprises a second groove (e.g. with 345 therein FIG.4), and the first linkage element comprises a first shaft (e.g. un-numbered element within groove in 341 FIG.4), wherein the first shaft is inserted to the first groove and the second groove (as shown e.g. FIG.4).

Regarding claim 9 HSU discloses:
the second groove comprises a first portion and a second portion (e.g. long and short sections shown FIG.4) connecting the first portion, wherein the first portion extends along a first direction, and the second portion extends along a second direction (e.g. roughly orthogonal to one another shown FIG.4), wherein a third angle is included between the first direction and the second direction (e.g. approx. 90 degrees).

Regarding claim 10 HSU discloses:
the first shaft is capable of driving the first rotating element (e.g. driven along curve of groove shown FIG.4-FIg.5), the first active element and the first shielding element to move when the first shaft slides in the first portion (shown e.g. FIG.4-FIG.5), wherein the first rotating element, the first active element and the first shielding element are stationary when the first shaft slides in the second portion (e.g. when at the ends of the groove positions shown FIG.4, FIG.5).

Regarding claim 11 HSU discloses:
the linkage mechanism further comprises: 
a second active element (e.g. 13/11, 33b/33a FIG.4), fixed to the second shielding element; 
a second rotating element (e.g. 34b/34a FIG.4), rotatably disposed on the second body, and coupled to the second active element; 
a second linkage element (e.g. 32b/32a FIG.5), movably disposed on the second rotating element, and slidably disposed on the second active element (shown FIG.4, FIG.5); and 
a second link rod (e.g. 23, 24 FIG.4), rotatably disposed on the linkage element, the second link rod being rotatably disposed on the fixing base (indicated via dotted lines FIG.3).

Regarding claim 12 HSU discloses:
a flexible display screen (e.g. F FIG.1), disposed on the first body and the second body (as indicated e.g. FIG.1).

Response to Arguments
Applicant's arguments filed 2022-06-08 have been fully considered but they are not persuasive. The rejection above points out where the art already of record discloses the limitations added in amendment insofar as they are understood (see objection above).
Applicant argues that 3a and 3b are “not exposed to the outside”.
It must be noted that the amended claim 1 recites only “is exposed outside the first body(/second body)”.
3a and 3b are clearly shown exposed outside 12/14 in e.g. FIG.2/FIG.3 and so they disclose at least being exposed outside of their respective bodies.
To draw comparison (e.g. reading consistent with the specification et. MPEP 2111) to the present application, the surfaces A1 and A2 shown in the amended drawings are clearly shown to be located below the level of their respective bodies and so “exposed” as utilized in the current claims may not be read to require placement external to the first and second bodies, but instead only require they not be directly covered by the first and second bodies, which 3a and 3b of the prior art are clearly shown to be in e.g. FIG/2/FIG.3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841